Case 1:19-cv-03216-CMA-KMT Document 72 Filed 12/22/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-03216-CMA-KMT

  ANDREA SCHAUS, and
  ASHTIN BREWER,

         Plaintiffs,

  v.

  FOOD-E LLC, d/b/a PJ's Stagecoach Inn,
  EUROFOODWORKS LLC, d/b/a PJ's Bistro, and
  PAWEL LUKASZ JAKUBCZYK,

         Defendants.


                                ORDER REOPENING CASE


         This matter is before the Court on Plaintiff’s Motions (1) To Reopen the Case

  (Doc. # 64); (2) To Enforce Settlement Agreement (Doc. # 66); and (3) For Entry of

  Judgment (Doc. # 67). The Motions are granted for the following reasons.

         Plaintiffs were servers at Defendant’s restaurant. (Doc. # 46, section 5). They

  claimed that Defendant had impermissibly shared their tips with other restaurant

  employees, causing Plaintiffs to earn less than minimum wage. (Doc. # 46, section 3).

  They sued seeking back wages and other damages.

         After about ten months of litigation, the parties reached a settlement. (Doc. # 64).

  They then agreed to administratively close the case while they fulfilled their respective

  settlement obligations. (Doc. # 62).


                                               1
Case 1:19-cv-03216-CMA-KMT Document 72 Filed 12/22/20 USDC Colorado Page 2 of 4




           Plaintiffs now contend that Defendants breached the settlement agreement by

  failing to make timely settlement payments. They ask the Court to (1) reopen the case;

  (2) order Defendants to comply with the terms of the settlement agreement; and (3)

  enter a judgment against Defendants in the amount of $50,000. The Court grants

  Plaintiff’s requests.

           The settlement agreement provides that Defendants must pay the agreed-upon

  settlement “in six equal month installments beginning on November 1, 2020 and due the

  first of the month for five consecutive months.” (Doc. # 66-1, ¶ 1). Defendants do not

  dispute that they failed to make at least one monthly payment. Therefore, Defendants

  have violated the plain terms of the settlement agreement.

           Defendants argue, however, that Plaintiffs’ motion is premature. According to

  Defendants, the Court should wait until April 1, 2021 – when the last settlement

  payment is due – to decide whether Defendants have fulfilled their obligations under the

  settlement agreement. (Doc. # 70). The Court disagrees. Defendants agreed to make

  settlement payments in equal monthly installments beginning on November 1, 2020.

  (Doc. # 66-1, ¶ 1). The parties specifically bargained for this provision of the agreement.

  In fact, Defendants even agreed to sign a confession of judgment in the amount of

  $50,000, which was to be filed with the Court in the event Defendants missed even a

  single monthly payment. 1 (Doc. # 66-1, ¶ 3). Thus, it is clear from the text of the

  settlement agreement that the monthly payment provision was a material term of the




  1
      Defendants failed to sign the confession of judgment, in breach of the settlement agreement.

                                                   2
Case 1:19-cv-03216-CMA-KMT Document 72 Filed 12/22/20 USDC Colorado Page 3 of 4




  settlement. Defendants offer no compelling reason why the Court should ignore the

  plain terms of the agreement.

         Defendants also argue that “given the unprecedented global pandemic . . . the

  expected income Defendants relied on when entering the settlement agreement was not

  realized.” (Doc. # 70, p. 2). This argument is unavailing. Defendants entered the

  settlement agreement on September 4, 2020. (Doc. # 66-1). At that time, the COVID-19

  pandemic had already been raging in the United States for the better part of a year, and

  restaurant-related restrictions had been in place, to some degree, for approximately six

  months. 2 Defendants should have been well aware of the potential impact COVID-19

  could have on their business and on their ability to make a settlement payment less

  than two months later. Defendants cite no turning point in the pandemic which would

  justify their nonpayment, and they present no evidence to support their arguments.

  Further, if there were indeed changed circumstances which justified delayed payment,

  Defendants should have conferred with Plaintiff and notified the Court of the issue,

  rather than simply ignoring the plain terms of their settlement agreement.

         The Court therefore ORDERS as follows:

         Plaintiff’s Motion to Reopen Case (Doc. # 64), Motion to Enforce Settlement

  Agreement (Doc. # 66), and Motion for Judgment (Doc. # 67) are GRANTED. It is



  2
    See, e.g. COVID View Weekly Summary ending on September 5, 2020], Centers for Disease
  Control and Prevention (September 11, 2020), available at
  https://www.cdc.gov/coronavirus/2019-ncov/covid-data/pdf/covidview-09-11-2020.pdf (last
  visited December 18, 2020); see also Tenth Amended Public Health Order 20-28 Safer at Home
  and in the Vast, Great Outdoors (Aug. 21, 2020), Colo. Dep’t Pub. Health & Env’t, Order No.
  20-28, available at https://drive.google.com/file/d/1VtBkCA8EeNkoDrnPs6gzrUTjffiQe7N4/view
  (last visited December 18, 2020).

                                              3
Case 1:19-cv-03216-CMA-KMT Document 72 Filed 12/22/20 USDC Colorado Page 4 of 4




         ORDERED that the case is reopened for the limited purpose of issuing this order

  and entering judgment. It is

         FURTHER ORDERED that judgment shall enter in favor of Plaintiffs and against

  Defendants in the amount of $50,000, pursuant to the terms of their settlement

  agreement. It is

         FURTHER ORDERED that Plaintiffs shall be awarded their reasonable costs and

  attorney fees incurred related to the above-referenced Motions, in accordance with the

  terms of the parties’ settlement agreement. Plaintiffs shall file their bill of costs and

  motion for attorney fees within twenty-one days of the date of this order.

         DATED: December 22, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                 4
